Citation Nr: 0801161	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-34 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
weakness of the posterior capsule of the right knee with 
degenerative arthritis and chondromalacia patella. 

2.  Entitlement to a rating in excess of 10 percent for 
weakness of the posterior capsule of the left knee with 
degenerative arthritis and chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1956 to 
August 1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims. 

In his October 2005 substantive appeal, the veteran reported 
a loss of sensitivity in his legs and suggested that this was 
caused by nerves in his back.  He also stated that he had 
been unemployable for the past one and a half years.  These 
matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's right knee range of motion is from 0 
degrees of extension to 130 degrees of flexion.

2.  The veteran's left knee range of motion is from 0 degrees 
of extension to 130 degrees of flexion.

3.  The objective medical evidence fails to show knee 
instability or subluxation.    


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
weakness of the posterior capsule of the right knee with 
degenerative arthritis and chondromalacia patella have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5257, 
5260, 5261 (2007).

2.  The criteria for a rating in excess of 10 percent for 
weakness of the posterior capsule of the left knee with 
degenerative arthritis and chondromalacia patella have 



not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DCs 5257, 5260, 5261 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  (codified 
in pertinent part at 38 U.S.C.A § 5103, 5103A (West 2002)).  
Specifically, proper VCAA notice must inform the claimant of 
any information that is not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1) (2007).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).   VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  Required notice was completed by a 
letter dated in April 2004, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  In light of the denial of the veteran's claims, no 
effective date can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess/Hartman.   

Regarding the duty to assist, the RO has obtained the 
veteran's VA treatment records and there is no indication 
that the veteran has ever sought private treatment.  The 
veteran was also provided with a VA examination in September 
2004.  Although the examiner noted that the claims folder was 
not available for review, he stated that he did have a VA 
examination report dated in June 2003 for review.  This 
examination report comprises the vast majority of the 
relevant evidence associated with the claims folder.  
Accordingly, remand for a new examination in not required.         

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


II. Increased Ratings 
  
Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2007).  Otherwise, the 
lower rating will be assigned.  Id.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for 



different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 
2007).  In its evaluation, the Board considers all 
information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

The veteran submitted a claim for an increased rating for his 
knee disability in March 2004.  He contends that his service-
connected left and right knee disabilities are worse then 
they are currently rated.  

The veteran is currently rated at 10 percent disabled for 
each knee under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-
5261.  Degenerative or traumatic arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints or joint involved.  38 C.F.R. § 4.71a, DC 
5003 and 5010.  When there is arthritis and at least some 
limitation of motion, but the limitation of motion would be 
rated noncompensable under a limitation of motion code, a 10 
percent rating may be assigned for each affected major joint 
or group of minor joints.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  

Where the veteran has limited motion, 38 C.F.R. § 4.71a DC 
5260 and 5261 provide ratings for limitation of flexion and 
extension of the knee, respectively.  
Under DC 5260, a noncompensable rating is assigned when 
flexion is limited to 60 degrees, a 10 percent rating is 
assigned when flexion is limited to 45 degrees, and a 20 
percent rating is assigned when flexion is limited to 30 
degrees.   Under DC 5261, a noncompensable rating is assigned 
when extension is limited to 5 degrees, a 10 percent rating 
is assigned when extension is limited to 10 degrees, and a 20 
percent rating is assigned when extension is limited to 15 
degrees.  

The veteran underwent a VA examination in September 2004, at 
which time he reported that he his knees "tend to pop," and 
that he has pain in both knees, some difficulty squatting, 
limited climbing, and stiffness on driving.  The examiner 
noted that his examination was much the same as it had been 
in June 2003 insofar as the veteran still had a full range of 
motion, no loss of motion because of pain, and no weakness, 
fatigue, or incoordination.  The examiner reported that the 
veteran had a range of motion of 0 to 130 degrees in both 
knees.  The veteran's medial joint line was +2 tender on 
palpation over both knees, with no pain on compression of the 
patella or lateral motion of the patella.  There was good 
stability of the knees.  X-rays revealed some narrowing of 
the articular cartilage space of the patellofemoral joint and 
some narrowing of the medial joint line on the right knee.  

The examiner diagnosed the veteran with bilateral 
chondromalacia and mild to moderate degenerative arthritis of 
the medial compartment of the right knee.  He stated that the 
veteran had some functional impairment of the knees, 
recommending that the veteran refrain from squatting, 
excessive climbing, and prolonged (more than a half hour) 
standing or walking without rest.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the veteran.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  However, when the maximum rating for limitation 
of motion of a joint has already been assigned, a finding of 
pain on motion cannot result in a higher rating.  Id.  

Even taking pain on motion into consideration, as required by 
DeLuca, the veteran has motion of his knees from 0 to 130 
degrees, with no loss of motion because of pain and weakness, 
fatigue, or incoordination.  These range of motion findings 
do not approach even the criteria for a noncompensable rating 
under DC 5260 or DC 5261.  The current 10 percent ratings 
appear to be based upon painful motion and functional loss.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  Therefore, a rating higher than 10 
percent for the veteran's 




arthritis of the left and right knees is not appropriate.  To 
assign two, separate compensable ratings based on painful 
motion under two separate diagnostic codes (i.e., under 
Diagnostic Codes 5260 and 5261) would be in violation of the 
rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.

In addition to the ratings based on limitation of motion, a 
separate rating may be assigned for instability of the knee.  
See VAOPGCPREC 23-97.  Under Diagnostic Code 5257, a 10 
percent rating is assigned slight recurrent subluxation or 
lateral instability, a 20 percent rating is assigned for 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating is assigned for severe recurrent 
subluxation or lateral instability.  The schedule of ratings, 
does not define the terms "slight," "moderate," and 
"severe;" rather than applying a mechanical formula to make 
a determination, the Board evaluates all of the evidence such 
that decisions are "equitable and just."  38 C.F.R. § 4.6 
(2007).  

Good stability of the knees was noted on the September 2004 
VA examination.  Additionally, the veteran has denied wearing 
knee braces.  The objective medical evidence does not show 
any subluxation or lateral instability of either knee.   
Therefore, a separate, compensable rating is not warranted 
under DC 5257.  

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the veteran's claim 
for a rating in excess of 10 percent for either the right or 
left knee.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  The evidence in this case is not so evenly balanced 
so as to allow for application of the benefit of the doubt 
rule as required by law and VA regulations.  See 38 U.S.C.A. 


§5107 (West 2002).  Accordingly, the veteran's claim for an 
increased rating for his right and left knee disabilities is 
denied.  


ORDER

Entitlement to a rating in excess of 10 percent for weakness 
of the posterior capsule of the right knee with degenerative 
arthritis and chondromalacia patella is denied. 

Entitlement to a rating in excess of 10 percent for weakness 
of the posterior capsule of the left knee with degenerative 
arthritis and chondromalacia patella is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


